Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered January 18, 1994, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
*567We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivoulous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Miller, Copertino, Joy and Friedmann, JJ., concur.